Citation Nr: 0834057	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-28 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to a compensable evaluation for hypertension.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for diffuse migratory 
arthralgias/myalgias, claimed as muscle and joint pain due to 
undiagnosed illness.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for an acquired 
psychiatric disability, to include anxiety.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005, February 2006, and December 
2006 rating decisions by a Department of Veterans Affairs 
(VA) Regional Office (RO).

The issues of entitlement to service connection for a heart 
disability and for an acquired psychiatric disability, to 
include anxiety, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hearing loss is manifested by level I 
hearing in both ears. 

2.  The veteran requires continuous medication for control of 
hypertension; however, medical evidence does not show 
diastolic pressure predominantly 100 or more; or systolic 
pressure predominantly 160 or more; or a history of diastolic 
pressure predominantly 100 or more.  

3.  The preponderance of the evidence is against a finding 
that the veteran has a current back disability related to 
active military service or events therein.  There is no 
evidence of degenerative changes of the lumbosacral spine 
manifested to a compensable degree within one year following 
discharge from service.  

4.  The veteran is a Persian Gulf veteran; however, the 
preponderance of the evidence is against a finding that he 
has a qualifying chronic disability manifested by joint 
and/or muscle pain due to active military service in 
Southwest Asia.  There is also no evidence of degenerative 
changes in the joints manifested to a compensable degree 
within one year following discharge from service.  


CONCLUSIONS OF LAW

1.   The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 
4.86 (2007).

2.  The criteria for a compensable evaluation for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

3.  A back disability was not incurred during active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Diffuse migratory arthralgias/myalgias, claimed as muscle 
and joint pain, were not incurred during active military 
service, nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Regarding the veteran's claims for service connection decided 
herein, the Board finds that the duty to notify was 
satisfied.  Letters dated in September and November 2005 
notified the veteran of the evidence necessary to 
substantiate his claims for service connection for a back 
disability and based on undiagnosed illness.  He was informed 
of the evidence VA would provide and of the information and 
evidence he was responsible for providing.  He was also asked 
to submit any evidence in his possession that he believed 
might support his claim.  Letter dated in March 2006 provided 
information regarding the assignment of disability ratings 
and effective dates.  The claims were readjudicated by SSOC 
dated in December 2006.

Regarding the veteran's claims for increased evaluations, the 
Board notes that in the recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court held that, with 
respect to increased rating claims, section 5103(a) notice 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in the 
severity of the disability and the effect the worsening has 
on the claimant's employment and daily life.  Notice may also 
need to include the specific Diagnostic Code under which the 
claimant is rated if entitlement to a higher disability 
rating would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability.  

The veteran was not provided the specific information as set 
forth in Vazquez, supra.  However, with regard to the 
veteran's claim for a higher evaluation for bilateral hearing 
loss, the Board notes that this claim is a "downstream" 
issue in that it arose from the initial grant of service 
connection.  Letter dated in March 2005 notified the veteran 
of the necessary information regarding his claim for service 
connection for bilateral hearing loss.  

Where service connection has been granted and the initial 
rating assigned, the claim of service connection has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.   Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez does not apply to initial rating claims because VA's 
VCAA notice obligation was satisfied when the RO granted the 
veteran's claim for service connection.  

The appeal for a higher evaluation for hypertension does not 
stem from the initial rating and therefore, the notice 
requirements as set forth in Vazquez are for application.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 889.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  Letter 
dated in September 2006 notified the veteran of the evidence 
necessary to substantiate a claim for an increased evaluation 
for hypertension.  Specifically, that he may submit evidence 
showing that his service-connected hypertension had increased 
in severity.  He was advised that he may submit medical 
evidence or statements from other individuals who were able 
to describe the manner in which his disability has worsened.  
The veteran was advised of the information and evidence that 
VA would obtain and of the information and evidence he was 
responsible for obtaining.  He was also asked to provide any 
evidence in his possession that he believed might support his 
claim.  The letter also provided information regarding how VA 
assigns disability ratings and set forth examples of evidence 
that the veteran should tell VA about, such as information 
about treatment and statements regarding how the condition 
affects his ability to work.  The veteran was advised of the 
relevant regulations, to include the applicable rating 
criteria for hypertension, in the February 2007 SOC.  The 
veteran has been given an opportunity to describe how his 
disability affects his daily life and employment at various 
VA examinations.  A review of the record indicates the 
veteran has had ample opportunity to meaningfully participate 
in the adjudicative claims process and any errors or 
deficiencies regarding notice are considered harmless.  

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The claims file contains the veteran's service treatment 
records and records from VA medical centers (VAMC) in Omaha, 
St. Cloud, Kansas City, Fargo, and Denver.  The veteran was 
provided examinations for hypertension in November 2005 and 
November 2006; an audiometric examination in July 2006; and 
joint and Gulf War Guidelines examinations in January 2006.  

The Board acknowledges that the veteran was not provided a VA 
spine examination.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  On 
review, service records are negative for any evidence of a 
back injury or treatment for a back disability, on lay 
evidence of a continuity of symptomatology between service 
and the first diagnosis of a back disability, and no 
competent evidence otherwise suggesting a relationship 
between current disability and service.  Consequently, there 
is no indication that the current disability may be related 
to service, and the requirements for an examination are not 
met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

 II. Analysis

Claims for Increase

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.



i. Bilateral Hearing Loss

Rating decision dated in May 2005 granted service connection 
for bilateral hearing loss and assigned a 0 percent 
evaluation.  The veteran disagreed with this decision.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  

On VA examination in July 2006, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
65
LEFT
15
15
15
25
65

Puretone threshold average was 32.5 in the right ear and 30 
in the left ear.  Speech recognition scores were 98 percent 
bilaterally.  

Considering the results of the above examination and with 
application of the rating schedule, the veteran has no more 
than level I hearing bilaterally, corresponding to a 0 
percent evaluation.  There is no evidence of an exceptional 
pattern of hearing impairment.  

The Board has considered whether the veteran is entitled to a 
staged rating.  See Fenderson, supra.  However, at no time 
during the pendency of this appeal has the veteran's service-
connected hearing loss been more than 0 percent disabling.  
As such, a staged rating is not warranted.  

ii. Hypertension

Rating decision dated in February 2006 granted service 
connection for hypertension and assigned a 0 percent 
evaluation.  In April 2006, the veteran requested to reopen 
his claim for hypertension and this was accepted as a claim 
for increase.  Rating decision dated in December 2006 
continued the 0 percent evaluation.  The veteran disagreed 
with this decision.

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is evaluated as follows: diastolic 
pressure predominantly 130 or more (60 percent); diastolic 
pressure predominantly 120 or more (40 percent); diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more (20 percent); and diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control 
(10 percent).  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).  

VA examination in November 2005 indicates the veteran was on 
medication for his high blood pressure.  Blood pressure was 
reported as 145/95.  Blood pressure readings establishing the 
diagnosis were reported as 148/94, 145/96, and 145/95.  

VA examination in November 2006 indicates the veteran 
continues to take medications.  Blood pressure was reported 
as 156/96.  

Review of available VA medical records shows occasionally 
elevated blood pressure readings.  For example, in June 2005 
blood pressure was reported as 171/101.  It was noted, 
however, that the veteran was off of his blood pressure 
medications.  In July 2005, blood pressure was documented as 
high as 192/113 and 195/109.  The veteran felt his blood 
pressure was partially related to detox and partially to his 
hypertension history.  The Board acknowledges the above blood 
pressure readings.  A longitudinal review of the records, 
however, does not show diastolic blood pressure predominantly 
100 or more or systolic blood pressure predominantly 160 or 
more.  The Board also acknowledges that the veteran requires 
medications to control his blood pressure, but notes that 
medical evidence does not show a history of diastolic 
pressure predominantly 100 or more.  

The criteria for a compensable evaluation for hypertension 
are not met or more nearly approximated and the claim is 
denied.  There is no basis for assigning a staged rating.  
See Hart, supra.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Review of the file does not show that the 
veteran's bilateral hearing loss or hypertension have 
required frequent hospitalizations or caused a marked 
interference with employment beyond that contemplated in the 
schedular standards.  Thus, the Board finds that referral for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Claims for Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Additionally, service connection can be established for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011 and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 2002 & Supp. 2007); 38 C.F.R. § 3.317(a)(1) 
(2007).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of the following): (A) an undiagnosed illness; 
(B) the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms: 
(1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable 
bowel syndrome; or (4) any other illness that the Secretary 
determines meets the applicable criteria; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2) 
(2007).  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3), (4) (2007).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).

Compensation shall not be paid under these provisions if 
there is (1) affirmative evidence that an undiagnosed illness 
was not incurred during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

i. Back Disability

Review of service records is negative for any treatment or 
diagnosis related to the back.  On separation examination in 
December 1991, the veteran's spine was reported as normal on 
clinical evaluation.  On the corresponding report of medical 
history, the veteran denied any recurrent back pain.  

VA treatment records dated in April 2005 indicate the veteran 
was seen with complaints of lower back pain.  He reported 
having it since 1993 and that it occurred after lifting a 
piece of carpet.  He indicated he saw a specialist and was 
told he could need surgery.  No reference to any in-service 
injury or complaints was reported.  In June 2005, the veteran 
was seen with complaints of right sciatic pain and reported 
treatment by a private neurosurgeon in Colorado.  

On VA joints examination in January 2006, examination of the 
veteran's lumbosacral spine was described as completely 
normal with full range of motion.  

X-rays of the hips taken in January 2006 included a finding 
of mild to moderate degenerative disc disease at L3-L4.  

Review of the record does not show that the veteran has a 
currently diagnosed back disability that is related to active 
military service or events therein.  As indicated, there is 
no evidence of back injury or disability during service.  
Furthermore, the veteran has not actually reported 
experiencing continuous symptoms since military service.  To 
the contrary, during the course of receiving medical 
treatment, he reported the onset of symptomatology following 
a post-service back injury severe enough to necessitate 
treatment by a neurosurgeon.  

Thus, there is no lay evidence of a continuity of 
symptomatology, and no medical evidence otherwise relating 
the current disability to service.  Additionally, there is no 
evidence of arthritis of the spine manifested to a 
compensable degree within one year following discharge from 
service.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2007).  

ii.  Diffuse Migratory Myalgias/Arthralgias

The veteran contends that he has various muscle and joint 
pains related to his service in the Persian Gulf.  
Information in the claims folder indicates the veteran served 
in the Gulf War theater from August 1, 1991 to September 30, 
1991 and received the Southwest Asia Service medal.  As such, 
he is a "Persian Gulf veteran."  See 38 C.F.R. § 3.317(d) 
(2007).

Service records dated in March 1989 show complaints of left 
knee pain for 3 days.  Examination of the knee was normal.  
Assessment was probable overuse syndrome.  Service records 
are otherwise negative for any complaints of or diagnosis of 
joint or muscle disability.  On report of medical history 
completed at the time of the December 1991 separation 
examination, the veteran denied having any arthritis, 
rheumatism, bursitis, or bone, joint, or other deformity.  

VA treatment records indicate the veteran was seen for a 
right shoulder injury in October 2005.  X-rays at that time 
showed a normal right scapula.  

The veteran underwent a VA Persian Gulf examination in 
January 2006.  The veteran mentioned pain in both shoulders, 
both elbows, both knees, both hips, and both ankles for the 
last 12 years.  He denied having any injuries.  He reported 
pain, weakness, and stiffness occurring in all joints daily.  
Physical examination was conducted.  Diagnoses at that time 
were musculoligamentous strain in both ankles and knees, 
tendinitis and bursitis in both elbows and shoulders, with 
bursitis in both hips, all episodic.

Following the Gulf War examination, the veteran was referred 
to the rheumatology clinic for evaluation of articular pain.  
He reported migratory and episodic joint pains since 
approximately 1992, starting shortly after separation from 
service.  He indicated they became substantially worse in 
1994 and are progressive in nature.  Major problems involve 
the hip areas followed by the ankles, elbows and then 
occasionally the shoulders.  He rarely has difficulty with 
his hands or feet.  He also reported muscle pains that come 
and go.  On evaluation of the peripheral skeleton, the 
veteran had no limitations in the range of motion, evidence 
of synovial proliferation, joint line tenderness, or evidence 
of deformities in the following joints: shoulders, wrists, 
hand MCPs, hand PIPs, hand DIPs, hips, knees, ankles, foot 
MTPs, foot PIPs, and foot DIPs.  The elbows had completely 
normal range of motion except for a 5 degree flexion 
contraction bilaterally.  Muscle and neurological 
examinations were normal.  The examiner noted that x-rays of 
the knees were completely normal.  There was an old avulsion 
injury on the left ankle but otherwise absolutely normal.  
Elbows showed degenerative changes.  The hips and pelvis were 
normal.  Shoulder x-rays showed some mild AC degenerative 
changes.  Impression was as follows:

(1)	Diffuse migratory 
arthralgias/myalgias.  There is no 
evidence for primary inflammatory or 
significant degenerative joint disease 
process.  Range of motion and 
functional status is completely within 
normal range given the patient's age.  
I see no evidence for primary 
autoimmune, acute inflammatory, or 
toxic reaction involving the joints or 
muscles at this point.

(2)	Prior diagnosis of major psychiatric 
disorders.  It is well known that 
diffuse and migratory 
arthralgias/myalgias are often seen in 
patients with significant major 
psychiatric disease processes.  This 
probably is the best explanation for 
his muscle skeletal symptoms.


As noted, other than the specific multisymptom illnesses 
listed, service connection is not warranted under the 
undiagnosed illness presumptive provisions for those 
disabilities that have been clinically diagnosed.  See 
38 C.F.R. § 3.317(a)(1)(ii) (2007).  On review, the record 
contains x-ray evidence of degenerative changes in the elbows 
and shoulders.  Additionally, the VA Gulf War examiner in 
January 2006 noted diagnoses of musculoligamentous strain in 
both ankles and knees, and bursitis in both hips.  He also 
indicated that all symptoms have been determined to be part 
of a known clinical diagnosis.  Consequently, as his joint 
complaints have been attributed to known clinical diagnoses, 
the preponderance of the evidence is against a finding that 
the veteran has a qualifying chronic disability manifested by 
joint and/or muscle pain, due to service in Southwest Asia.  

The Board acknowledges the opinion that a psychiatric disease 
process is an underlying factor in his complaints of diffuse 
migratory arthralgias/myalgias provided.  In this regard, a 
claim for a psychiatric disorder is on appeal, and is 
separately discussed in the remand portion of this decision. 

In any event, the Board notes that there is no evidence of 
the clinically identified musculoskeletal disabilities during 
service or any evidence of degenerative changes in the joints 
manifested to a compensable degree within one year following 
discharge from service.  There is also no competent evidence 
otherwise relating these diagnosed disabilities to military 
service.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2007).




ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to a compensable evaluation for hypertension is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for diffuse migratory 
arthralgias/myalgias, claimed as muscle and joint pain due to 
undiagnosed illness is denied.  


REMAND

The issues of entitlement to service connection for a heart 
disability and for an acquired psychiatric disability, to 
include anxiety, were most recently adjudicated in SSOC's 
dated December 26, 2006.  On the same day, the RO received an 
October 2006 statement from Dr. Forbes.  On review, it is 
clear that this evidence was not associated with the claims 
file at the time of the December 2006 SSOC's and therefore, 
was not considered.

Pursuant to regulation, evidence received prior to the 
transfer of the records to the Board after an appeal has been 
initiated (including evidence received after certification 
has been completed) will be referred to the appropriate 
rating or authorization activity for review and disposition.  
If the SOC and any prior SSOC's were prepared before the 
receipt of the additional evidence, a SSOC will be furnished 
to the appellant and his or her representative as provided in 
§ 19.31 of this part, unless the additional evidence received 
duplicates evidence previously of record which was discussed 
in the SOC or a prior SSOC or the additional evidence was not 
relevant to the issue, or issues on appeal.  38 C.F.R. 
§ 19.37(a) (2007).  

The Board notes that a March 2006 statement by Dr. Forbes was 
previously considered.  On review, the December 2006 
statement contains additional information and opinion 
regarding whether the veteran currently has psychiatric 
and/or cardiac disability related to his military service.  
In making any decision on the merits, the Board would need to 
separately evaluate the probative value of this statement and 
discuss the opinions contained therein.  Consequently, the 
Board does not find this statement duplicative of the March 
2006 statement.  The statement is relevant and a remand is 
required so that the RO may consider this evidence.  

Accordingly, the case is REMANDED for the following action:

1.	Readjudicate the issues of entitlement 
to service connection for a heart 
disability and for an acquired 
psychiatric disability, to include 
anxiety.  All evidence received since 
the December 2006 SSOC's, to include the 
October 2006 statement by Dr. Forbes, 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


